Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
31, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00141-CR


                         ROBERT IRVING, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1565167

                         MEMORANDUM OPINION
      Appellant Robert Irving has signed and filed a written request to withdraw
his notice of appeal. See Tex. R. App. P. 42.2(a). Because this court has not
delivered an opinion, we grant appellant’s request. See Tex. R. App. P. 42.2(b).
      Accordingly, we dismiss the appeal. We suspend the time for issuance of
the mandate and direct the clerk of the court to issue the mandate immediately. See
Tex. R. App. P. 2, 18.1.



                                            PER CURIAM



Panel consists of Justices Zimmerer, Spain, and Hassan.

Do Not Publish – Tex. R. App. P. 47.2(b)